Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  legal phraseology such as “The invention” is used.  Correction is required.  See MPEP § 608.01(b).
Claims  20-33 are  objected to because of the following informalities:   
In claim 1, line 1, “the resistive sensor” should be changed to ---a resistive sensor----;
line 12, “its inverting input” should be changed to ---an inverting input”.
	In claim 21, line1, “wherein it contains” should be “wherein said device contains”.
 In claim 23, line1, “wherein it contains” should be “wherein said device contains”.
In claim 27, lines 1-2, “the input impedance” should be “an input impedance”. Furthermore, this claim should depend on claim 22 since “the permanently connected branch resistor” has not been recited in claim 20.
In claim 29,line 3-4, “the shielding layer” should be “a shielding layer”.
In claim 30, line 2, ----any of the preceding claims” should be “claim 20”.	
  Appropriate correction is required.
This application is in condition for allowance except for the following formal matters
As mentioned in paragraph # 4 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 20-33 will be allowed upon the corrections are made. The prior art does not disclose a device for measuring resistance of a resistive sensor including a periodic waveform voltage source having two terminals, a actively controlled resistor network having two terminals, and a resistive sensor having two terminals wherein the first terminal of the periodic waveform voltage source is connected to a first node and the second terminal of the periodic waveform voltage source is connected to a third node, the first terminal of the actively controlled resistor network is connected to the first node and the second terminal of the actively controlled resistor network is connected to a second node, and the first terminal of the resistive sensor is connected to the second node and the second terminal of the resistive sensor is connected to the third node, the device is further comprising an operational amplifier, wherein the non-inverting input of the operational amplifier is connected to the second node and the output of the operational amplifier is connected to an  inverting input, the actively controlled resistor network comprises at least one branch comprising at least a switching transistor, a branch resistor connected in series with a switching transistor, one terminal of said branch resistor being connected to the first node, the branch further comprising a first auxiliary switching transistor, a second auxiliary switching transistor, an auxiliary resistor connecting the DRAIN electrodes of the first auxiliary switching transistor and the second auxiliary switching transistor with the GATE electrode of the switching transistor, a second auxiliary resistor connecting the SOURCE electrode of the first auxiliary switching transistor to an auxiliary potential, an auxiliary capacitor connecting the SOURCE  allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fryeak  (Pat# 10,317,450) disclose Method For Measuring Quick Changes In Low Surface Conductivity Of Dielectrics Under Electromagnetic Interference Of Line Voltage And Equipment To Perform This Type Of Measurement.
	Nakamura (Pat# 11,162,990) discloses Calibration Arrangement And Method For Deriving A Resistance Of A Resistor.
	Hayashi (Pat# 5,608,333) discloses Method Of Driving Heating Element To Match Its Resistance, Thermal Printer, And Resistance Measuring Device.
Schreiber et al (Pat# 5,373,410) disclose Single String Resistive Divider Network For A Digital Multimeter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867